DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 April 2022.
Applicant’s election without traverse of Group I (Claims 1-13) in the reply filed on 01 April 2022 is acknowledged.

Claim Objections
Claim 4 is objected to for the limitation “overlying product segment grippers”.  “Product segment grippers” are introduced in Claim 1, and referred to in Claim 2 as “said reciprocating product segment grippers”.  The recitation in Claim 4 should be some form of “said product segment grippers” to refer to the original recitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: robotic manipulation device, fastener insertion device, control mechanism, and machine vision device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to robotic manipulation device (Claim 1):
(A) – the limitation uses the generic term “device”
(B) – the robotic manipulation device has the function of manipulating the product segments
(C) – the term “robotic manipulation” does not provide sufficient structure to perform the claimed function
Thus, the limitation “robotic manipulation device” will be interpreted under 35 U.S.C. 112(f) as a robot arm in accordance with ¶0020 of PGPUB US20200166915A1.
As to fastener insertion device (Claim 1):
(A) – the limitation uses the generic term “device”
(B) – the fastener insertion device has the function of using a fastener to engage one or more of said product segments
(C) – the term “fastener insertion” does not provide sufficient structure to perform the claimed function
Thus, the limitation “fastener insertion device” will be interpreted under 35 U.S.C. 112(f), however, no structure was found in the written specification or drawings for the device. ¶0028 of PGPUB US20200166915A1 states that the devices are well known in the art, but does not provide structure.
As to control mechanism (Claim 2):
(A) – the limitation uses the generic term “mechanism”
(B) – the control mechanism has the function of controlling the robotic manipulation device and the reciprocating product segment grippers
(C) – the term “control” does not provide sufficient structure to perform the claimed function
Thus, the limitation “control mechanism” will be interpreted as a personal computer or PLC in accordance with ¶0036 of PGPUB US20200166915A1.
As to machine vision device (Claim 3):
(A) – the limitation uses the generic term “device”
(B) – the machine vision device has the function of guiding the robotic manipulation device
(C) – the term “machine vision” does not provide sufficient structure to perform the claimed function
Thus, the limitation “machine vision device” will be interpreted as a “device employing one, two or three dimension digital sensors, specialized optics to acquire images, and computer hardware and software to process, analyze, and measure the image characteristics” in accordance with ¶0032 of PGPUB US20200166915A1.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Item 125: product segment gripper.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation said table in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation.
Claim limitation “fastener-insertion device” (in Claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. ¶0028 of PGPUB US20200166915A1 states that the devices are well known in the art, but does not provide structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AKEEL (US 5239739A) .
As to claim 1, AKEEL teaches an apparatus for automated manufacture of product assemblies comprised of discrete product segments, comprising: a) plurality of product segments (Figure 1, Items 1-4 are interpreted as the product segments.); b) reciprocating product segment grippers having surface features engageable with said product segments (Figure 2, Items 20-28 are programmable locators which are robotic support devices that are positioned (interpreted as reciprocating in that they can move to grip the segments) to support the panels. See Col. 11, Lines 30-35. Figures 7-8 also show a more detailed view of possible locator structures, where Item 5 can reciprocate vertically, and items 6 and 7 have movement capabilities as well.); c) at least one robotic manipulating device whereby said product segments may be manipulated to engage said product segment grippers (Figure 13 teaches a material handling robot, which is described in Col. 15, Lines 65-68 as placing the parts accurately.); and d) at least one fastener-insertion device whereby a fastener may be utilized to engage one or more of said product segments thereby linking said product segments together. (Figure 13 teaches a processing robot, which is described in Col. 15, Lines 67-68 as joining the parts.  Col. 8 Line 10 teaches the use of mechanical fasteners as the joining method.  These disclosures are interpreted as the processing robot being a fastener-insertion device.  Col. 10, Line 4 teaches the use of a fastening robot.)

As to claim 2, AKEEL teaches the apparatus as recited in claim 1, further comprising a control mechanism employing electronic hardware or software for controlling said robotic manipulating device and said reciprocating product segment grippers. (Col. 18, Lines 5-20 teach that the apparatus/method uses controllers and plant computers for a control network that controls the delivery of components.  Col. 15 Lines 5-10 teach that the controller system is used to control the programmable locators (interpreted as the product segment grippers in Claim 1).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over AKEEL (US 5239739A), as applied in Claim 2 above, further in view of COLDREN (US 4707647 A).
As to claim 3, AKEEL teaches the apparatus as recited in claim 2, further comprising a machine vision device whereby said at least one robotic manipulating device is guided in selection and location of said product segments. (Col. 16, Lines 25-28 teach the use of vision systems used to guide robotic devices to grasping locations.  This vision system is interpreted as capable of guiding the selection and location of said product segments.)
AKEEL does explicitly disclose that the machine vision device is “device employing one, two or three dimension digital sensors, specialized optics to acquire images, and computer hardware and software to process, analyze, and measure the image characteristics”, as required by the 112(f) interpretation above.
However, COLDREN (as cited in AKEEL Col. 14, Lines 50-55) teaches the machine vision device is “device employing one, two or three dimension digital sensors, specialized optics to acquire images, and computer hardware and software to process, analyze, and measure the image characteristics”. (Col. 6, Lines 46-56 teach the use of a vision system that obtains a digital image (interpreted as a digital sensor obtaining the image) and performing an edge detection algorithm (interpreted as using hardware/software to process the image characteristics).
One of ordinary skill would have been motivated to apply the known vision system technique of COLDREN to the vision system of AKEEL in order to use the system to identify part styles and accept/reject parts based on inspection thresholds. (See COLDREN, Col. 7 Lines 50-56)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known vision system technique of COLDREN to the vision system of AKEEL because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 4, AKEEL in view of COLDREN teaches the apparatus as recited in claim 3, further comprising a retractable vertical restraining surface overlying product segment grippers. (AKEEL, figure 8 teaches that a clamp (8) can be used above the product segment (1) to hold it in place.  The clamp (8) is located vertically above the locators (5, 6).)

As to claim 5, AKEEL in view of COLDREN teaches the apparatus as recited in claim 4, wherein said reciprocating product segment grippers include a first segment gripper adapted for independent movement in a vertical direction and a longitudinal direction with respect to said table and a second segment gripper adapted for independent movement in a vertical direction. (AKEEL, Figure 2 teaches that the grippers (20-28) are robot arms, which are each individually capable of independent vertical movement.  Another structure for the “gripper” of AKEEL is shown in Figures 7-8, where they can be vertically adjustable (See items 5 and 6) individually using air cylinders.)

As to claim 6, AKEEL in view of COLDREN teaches the apparatus as recited in claim 5, wherein said at least one robotic manipulating device is a computer controlled robotic manipulator device. (AKEEL, Col. 18, Lines 5-20 teach that the apparatus/method uses controllers and plant computers for a control network that controls the delivery of components.  This disclosure is interpreted as controlling the movements of the material handling robot via a controller.)

As to claim 7, AKEEL in view of COLDREN teaches the apparatus as recited in claim 6, wherein said control mechanism includes electronic hardware or software for receiving inputs describing the product component segments and for communicating with and controlling said fastener-insertion device, said machine vision device, and said retractable vertical restraining surface. (AKEEL, Col. 18, Lines 5-20 teach that the apparatus/method uses controllers and plant computers for a control network that controls the delivery of components.  Col. 15 Lines 5-10 teach that the controller system is used to control the programmable locators (interpreted as the product segment grippers in Claim 1). COLDREN, Col. 8, Lines 60-65 teach that the system communicates with programmable controllers and plant management systems, such that its incorporation into AKEEL is that it communicated with the control network.)

As to claim 8, AKEEL in view of COLDREN teaches the apparatus as recited in claim 7, wherein said first segment gripper and said second segment gripper include a plurality of stanchions, each said stanchion having a stud for engaging said product segments. (AKEEL, Figures 7-8 show that the grippers (5, 6, 7) can have a structure including a stanchion (the vertical rod part)  including a portion for engaging the product segment (1).)

As to claim 9, AKEEL in view of COLDREN teaches the apparatus as recited in claim 8, further comprising an assembly table adjacent said reciprocating product segment grippers. (AKEEL, Figure 8 teaches a platform (14), interpreted as the assembly table, that is adjacent the grippers (5,6,7).)

As to claim 10, AKEEL in view of COLDREN teaches the apparatus as recited in claim 9, further comprising a supply of product component segments. (AKEEL, Col. 16, Lines 10-25 teach the delivery system for the parts that supplies the product component segments.)

As to claim 11, AKEEL in view of COLDREN teaches the apparatus as recited in claim 10, further comprising at least one container for storing said product segments prior to use. (AKEEL, Col. 16, Lines 20-22 teach the use of bins (interpreted as a container) for storing and delivering the parts.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over AKEEL (US 5239739A) in view of COLDREN (US 4707647 A), as applied in Claim 11 above, further in view of GHANEM (US 20190049920 A1).
As to claim 12, AKEEL in view of COLDREN teaches the apparatus as recited in claim 11, wherein a fastener is used to join the parts. (Figure 13 teaches a processing robot, which is described in Col. 15, Lines 67-68 as joining the parts.  Col. 8 Line 10 teaches the use of mechanical fasteners as the joining method.  These disclosures are interpreted as the processing robot being a fastener-insertion device.  Col. 10, Line 4 teaches the use of a fastening robot.)
AKEEL in view of COLDREN does not explicitly disclose the shape of the fastener, specifically that the fastener is a rod.
However, GHANEM teaches the use of rivets as the fastener in a part joining process, which is shaped as a rod (the shank of the rivet). (¶0044 teaches riveting as a joining process.)
One of ordinary skill would have been motivated to substitute the known riveting method for the fastening method of AKEEL in order to use a well known and understood joining method that is capable of being completed via a computer controlled robot and will fixedly join the components.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known riveting method for the fastening method of AKEEL because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
While some references taught the use of assembly apparatuses with the same structures as recited in Claims 1-12 (See AKEEL, ENGELBERGER (US 4163183), BIDAUD (US 7650679), NAKANO (US 20200254574 A1), and REID (US 20190160610 A1)), none of the apparatus had all of the features of Claims 1-12 in addition to building link style conveyor belts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
REID (US 20190160610 A1) teaches product segments moved via robotic manipulation devices to product segment grippers. (See Figures 6-7)
US 20090158577 A1 teaches a machine vision device that works with an assembly device and a controller. (See ABS)
US 20160288280 A1 teaches the use of a vision system to control robot arm movements in an assembly system. (See ¶0026)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726